Title: To Alexander Hamilton from George Washington, [2 May 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, May 2, 1794]
Sir,

I did not think it worth while to give you the trouble of writting a formal answer, and therefore I desired the Secretary of State, who was with me on business, if he had an opportunity, to ask an explanation of the last clause in your letter of the 30th ulto. He has just informed me, that you state that there is money in your hands, applicable to the French debt, and upon the whole, I do not see any objection to your making the payments to Mr. Fauchet, which you mention in that letter.
I return the passports signed; & I am so fully impressed with the necessity of discontinuing the issuing of them without some restrictions, that I request you to be careful in charging the Collectors, not to suffer any of vessels for which they are given, to depart without complying with the conditions expressed in your letter of this date.

Philadelphia May 2d. 1794.
Geo: Washington

